Citation Nr: 1308819	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for scar on the right leg.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for diabetes mellitus; from a May 2010 rating decision that denied service connection for scar on the right leg; and from a December 2010 rating decision that denied service connection for bilateral hearing loss.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for disability based on exposure to contaminated drinking water at Camp Lejeune, North Carolina, has been raised by the record (June 2009 correspondence, Volume 3); but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Right Leg Scar

The Veteran contends that service connection for a scar of the right leg is warranted on the basis that he was treated for an infection on his right leg during active duty; and that, as a result of the infection, he now had a scar on his right leg.  He is competent to describe his symptoms.

Service treatment records show that the Veteran was treated for an infected right leg in September 1963.  He was to apply a hot pack four times daily, take medication, and wear his dress shoes.  Follow-up treatment revealed a draining furuncle, which improved.  Clinical evaluation at the time of the Veteran's separation examination in October 1966 revealed normal lower extremities.

The report of an April 2010 VA examination revealed a right leg scar that was somewhat oval in shape, and measured 1.2 centimeters in width and 1.5 centimeters in length.  While the April 2010 examiner was unable to link the Veteran's current scar on his right leg to the in-service treatment because records had not identified the exact location of the in-service infection, it appears that the examiner had not considered the Veteran's lay statements.
Here, the Veteran had indicated that the in-service infection was caused by wearing boots; and that he was advised to wear dress shoes, and later was given new boots.  His statements, as corroborated by service treatment records suggesting that the Veteran wear dress shoes, are deemed credible for purposes of describing the location of the right leg infection.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current scar on the right leg that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Bilateral Hearing Loss
 
The Veteran contends that service connection for bilateral hearing loss is warranted on the basis that he was exposed to excessive noise in active service while working on military aircraft; from exposure to military aircraft coming and going; and from engines revving up.  His Form DD214 reflects the Veteran's occupational specialty as a structures mechanic.  The Veteran also described exposure to excessive noise in active service while qualifying routinely for weapons and infantry training.  The Veteran reported that his hearing loss had deteriorated post-service.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Audiometric testing in service at enlistment in August 1962 revealed that the Veteran's hearing was 15/15, bilaterally, for spoken voice.

Audiometric testing at the time of the Veteran's separation examination in October 1966 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
10
LEFT
15
5
10
20
15

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) 

Audiometric testing was again performed for re-enlistment in Reserves service in February 1978.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
-
20
LEFT
20
15
0
-
10

VA audiometric test results in July 2010 reveal data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In December 2010, a VA audiologist opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma in service.  The audiologist reasoned that the separation examination in October 1966 showed hearing within normal limits from 500 hertz to 6000 hertz.  It is very unclear whether the medical opinion of record included consideration of the Veteran's lay statements of onset in service, to include his reported exposure to excessive noise from military aircraft and weapons training.  It is also unclear whether the audiologist considered the converted units of the October 1966 separation examination.

Given the likelihood that the Veteran had significant in-service noise exposure as a structures mechanic working on military aircraft and engines, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include in-service noise exposure from working on aircraft and engines, as alleged, and from weapons and infantry training; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).

Diabetes Mellitus

The Veteran essentially contends that his current diabetes mellitus is due to herbicide exposure while stationed in Japan and in Guam during active service.  In June 2008, the Veteran stated that he was stationed at Futema, Okinawa, and Iwakuni, Japan, from January 1964 to March 1965; and that he was exposed to aircraft leaving and arriving at the duty stations from Vietnam.  He indicated that Okinawa was used as a strategic transport hub during the Vietnam Conflict, and that he had no family history of diabetes mellitus.  In support of his claim, the Veteran submitted news articles suggesting that Agent Orange was likely used in Okinawa during the Vietnam Conflict.  

Records also show that the Veteran was aboard the U.S.S. St. Clair County (LST-1096), which left Pearl Harbor in March 1965; and he disembarked from the ship in Okinawa in March 1965, prior to the ship's going to Vietnam.

The Board notes that 38 U.S.C.A. § 1116(a) provides for presumptive service connection on the basis of herbicide exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a degree of 10 percent within a specified period, in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Additionally, 38 C.F.R. § 3.309(e) provides that diabetes mellitus is a disease presumptively associated with in-service exposure to herbicides. 

Although the Veteran does not contend that he was in Vietnam but in Okinawa and in Guam, the Board observes that VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that the RO or AMC must ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  The RO or AMC must then send a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

Here, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to herbicides.  A PIES response received in March 2009 indicated that there were no records of exposure to herbicides.  While some general information has been obtained with regard to the Veteran's claim, it does not appear that the required evidentiary development procedures set forth above have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Thus, the Board concludes that this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual. 

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a right leg scar, and the likely etiology of the disease or injury. 

The examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred during active service-specifically, to include an in-service infection from wearing boots, as reported by the Veteran.  The examiner should presume the credibility of the Veteran's report of the location of the infection in service.  

The examiner should provide a rationale for the opinion.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working on aircraft and engines, as well as weapons and infantry training, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, including the converted units of the October 1966 separation examination (which are set forth below), and the Veteran's lay statements.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
10
LEFT
15
5
10
20
15

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Prepare a detailed memorandum outlining the Veteran's claimed herbicide exposure, to include the approximate dates, locations, and nature of the Veteran's alleged exposure to herbicides or Agent Orange in Japan and in Guam; and also reported exposure in Hawaii and in Beaufort, South Carolina.  See the Veteran's March 2008 claim form, statements dated in June 2008 and April 2011, as well as the substantive appeal dated in September 2010.

4.  Undertake development pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.l pertaining to herbicides stored or transported on a ship.  The Veteran reports potential exposure to herbicides when he was aboard the USS St. Clair County (LST-1096) from January to March 1965.  

5.  Also, based on the prepared memorandum, furnish a description of exposure to Compensation Service via email, and request a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.o.  If the response from Compensation Service confirms that herbicides were used as alleged, then the RO or AMC should determine whether service connection is otherwise in order.  If confirmation is not obtained, the RO or AMC should then send an inquiry to the JSRRC for verification of alleged herbicide exposure. 

6.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



